Exhibit 10.115

THIRD AMENDMENT TO

CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
March 15, 2006, is made and entered into among WYNN LAS VEGAS, LLC, a Nevada
limited liability company (the “Borrower”), the Wynn Amendment Parties (as
hereinafter defined) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative
Agent (in such capacity, the “Administrative Agent”) on behalf of the Lenders
(as hereinafter defined).

RECITALS

A. The Borrower and the Administrative Agent are parties to that certain Credit
Agreement dated as of December 14, 2004 (as amended, modified or supplemented
from time to time, the “Credit Agreement”) among the Borrower, the
Administrative Agent, Deutsche Bank Securities Inc., as lead arranger and joint
book running manager, Banc of America Securities LLC, as lead arranger and joint
book running manager, Bank of America, N.A., as syndication agent, Bear,
Stearns & Co. Inc., as arranger and joint book running manager, Bear Stearns
Corporate Lending Inc., as joint documentation agent, J.P. Morgan Securities
Inc., as arranger and joint book running manager, JPMorgan Chase Bank, as joint
documentation agent, SG Americas Securities, LLC, as arranger and joint book
running manager, Societe Generale, as joint documentation agent, and the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”).

B. In connection with the Credit Agreement:

(i) Wynn Las Vegas Capital Corp., a Nevada corporation (“Capital Corp.”), Wynn
Show Performers, LLC, a Nevada limited liability company (“Show Performers”),
Wynn Golf, LLC, a Nevada limited liability company (“Wynn Golf”), Wynn Sunrise,
LLC, a Nevada limited liability company (“Wynn Sunrise”), World Travel, LLC, a
Nevada limited liability company (“World Travel”), Kevyn, LLC, a Nevada limited
liability company (“Kevyn”), and Las Vegas Jet, LLC, a Nevada limited liability
company (“Las Vegas Jet” and together with Capital Corp., Show Performers, Wynn
Golf, Wynn Sunrise, World Travel, Kevyn, Wynn Resorts Holdings, LLC, a Nevada
limited liability company, and Wynn Completion Guarantor, LLC, a Nevada limited
liability company, the “Wynn Amendment Parties”), have executed that certain
Guarantee dated as of December 14, 2004 (as amended, modified or supplemented
from time to time, the “Guarantee”);

(ii) the Borrower has executed that certain Deed of Trust, Leasehold Deed of
Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing
dated as of December 14, 2004 (as amended, modified or supplemented from time to
time, the “Borrower Mortgage”) in favor of Nevada Title Company for the benefit
of Deutsche Bank Trust Company Americas, as the Collateral Agent (the
“Collateral Agent”);



--------------------------------------------------------------------------------

(iii) Wynn Golf has executed that certain Deed of Trust, Assignment of Rents and
Leases, Security Agreement and Fixture Filing dated as of December 14, 2004 (as
amended, modified or supplemented from time to time, the “Wynn Golf Mortgage”)
in favor of Nevada Title Company for the benefit of the Collateral Agent; and

(iv) Wynn Sunrise has executed that certain Deed of Trust, Assignment of Rents
and Leases, Security Agreement and Fixture Filing, dated as of December 14, 2004
(as amended, modified or supplemented from time to time, the “Wynn Sunrise
Mortgage” and, together with the Borrower Mortgage and the Wynn Golf Mortgage,
the “Wynn Mortgages”) in favor of Nevada Title Company for the benefit of the
Collateral Agent.

C. The Borrower has requested that the Lenders agree, subject to the conditions
and on the terms set forth in this Third Amendment, to amend certain provisions
of the Credit Agreement, the Disbursement Agreement and certain other Loan
Documents, among other things, (i) in connection with the development of the
Phase II Project and (ii) to permit the issuance by the Borrower and Capital
Corp. of up to an additional $100,000,000 in principal amount of 2014 Notes
pursuant to the 2014 Notes Indenture.

D. The Lenders are willing to agree to such amendments, subject to the
conditions and on the terms set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Administrative Agent on
behalf of the Lenders and the Wynn Amendment Parties agree as follows:

1. Definitions. Except as otherwise expressly provided herein, capitalized terms
used in this Third Amendment shall have the meanings given in the Credit
Agreement, and the rules of interpretation set forth in the Credit Agreement
shall apply to this Third Amendment.

2. Amendments.

(a) The following new definitions are inserted into Section 1.1 of the Credit
Agreement in appropriate alphabetical order:

“Additional Notes”: as defined in the 2014 Notes Indenture.

“Company’s Concentration Account”: as defined in the Disbursement Agreement.

“Construction Tracking Account”: as defined in the Disbursement Agreement.

“Termination Date”: as defined in the Disbursement Agreement.

(b) The definitions of “Advance Confirmation Notice” and “Last Project Final
Completion Date” are deleted from Section 1.1 of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

(c) The Loan Documents are amended by replacing the words “Last Project Final
Completion Date” wherever they appear with the words “Termination Date”.

(d) The definition of “Cash Equivalents” set forth in Section 1.1 of the Credit
Agreement is amended by (i) deleting the words “or mutual funds” from clause
(f) thereof and (ii) inserting the words “; and (h) to the extent not included
in clauses (a) through (g) of this definition, funds managed or offered by the
2014 Notes Indenture Trustee that invest exclusively in the securities and
instruments described in clauses (a) through (g) above” immediately before the
period at the end of such definition.

(e) The definition of “Consolidated EBITDA” set forth in Section 1.1 of the
Credit Agreement is amended by inserting the words “and/or the Company’s
Concentration Account (and, in such case, credited to the Construction Tracking
Account)” immediately following the words “Company’s Funds Account” in the
thirty-second line thereof.

(f) The definition of “Funding Account” is deleted from Section 1.1 of the
Credit Agreement and replaced with the following:

“Funding Account”: any Account with respect to which the Secured Parties have a
perfected first priority Lien (subject only to Permitted Liens) securing the
Obligations pursuant to a Control Agreement; provided, that in the case of the
use of this definition in Section 2.24, such Funding Account shall be a
segregated account established to hold and disburse the relevant Insurance
Proceeds and/or Eminent Domain Proceeds only.

(g) The definition of “Swing Line Commitment” set forth in Section 1.1 of the
Credit Agreement is amended by deleting the number “$10,000,000” set forth
therein and replacing such number with the number “$25,000,000”.

(h) The definition of “2014 Notes” set forth in Section 1.1 of the Credit
Agreement is amended by inserting the parenthetical “(including any Additional
Notes)” after the words “2014 Notes Indenture” in the second line thereof.

(i) Section 2.5(a) of the Credit Agreement is deleted in its entirety and
replaced with the following:

(a) Prior to the Final Completion Date with respect to a Project Phase, the
Borrower shall have the right to borrow Loans, the proceeds of which are to be
used to pay such Project Phase’s Project Costs. If the Borrower desires that
Lenders make such Loans, the Borrower shall comply with Section 2.3 of the
Disbursement Agreement. Notwithstanding any provisions of the Disbursement
Agreement to the contrary, each Notice of Advance Request must be received by
the Administrative Agent prior to 12:00 Noon, New York City time, at least three
Business Days prior to the requested Borrowing Date (in the case of Eurodollar

 

3



--------------------------------------------------------------------------------

Loans or Base Rate Loans) and must specify (x) the amount and Type of Loans to
be borrowed, (y) the requested Borrowing Date and (z) in the case of Eurodollar
Loans, the length of the initial Interest Period therefor. Upon receipt of any
Notice of Advance Request, the Administrative Agent shall promptly notify each
Term Loan Lender and/or Revolving Credit Lender, as appropriate, thereof. Each
such Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent at the Funding Office prior to 10:00 A.M.,
New York City time, on the Borrowing Date requested by the Borrower in
immediately available Dollars. Such borrowing will then, upon satisfaction or
waiver of the conditions precedent specified in Section 5.2, be deposited by the
Administrative Agent, in immediately available Dollars, into the Company’s
Concentration Account no later than 12:00 Noon, New York City time, on the
applicable Borrowing Date.

(j) Section 2.5(d) of the Credit Agreement is amended by deleting the words “and
related Advance Confirmation Notice” from the last sentence thereof.

(k) Section 2.5(e) of the Credit Agreement is amended by deleting the words
“Disbursement Account” from the first sentence thereof and replacing such words
with the words “Company’s Concentration Account”.

(l) Section 2.12(c) of the Credit Agreement is amended by inserting the words
“and/or the Company’s Concentration Account (and, in such case, the crediting of
such funds to the Construction Tracking Account)” immediately following the
words “Company’s Funds Account” in the sixth line thereof.

(m) Section 3.2(a) of the Credit Agreement is amended by deleting the words “and
related Advance Confirmation Notice” from the last sentence thereof.

(n) Section 5.2(a) of the Credit Agreement is amended by deleting the words “and
related Advance Confirmation Notice” therefrom.

(o) Section 5.2(b) of the Credit Agreement is deleted in its entirely and
replaced with the words “INTENTIONALLY OMITTED”.

(p) Section 6.1(c) of the Credit Agreement is deleted in its entirety and any
references thereto in the Credit Agreement are appropriately amended.

(q) Section 6.2(d) of the Credit Agreement is deleted in its entirety and
replaced with the following:

(d) concurrently with the delivery of the financial statements referred to in
Section 6.1(a) (and only to the extent not otherwise contained in such financial
statements), a narrative discussion and analysis of the financial condition and
results of operations of the

 

4



--------------------------------------------------------------------------------

Loan Parties (taken as a whole) for the Fiscal Year to which such financial
statements relate and a comparison thereof to (i) the Projections covering such
Fiscal Year and (ii) the actual financial condition and results of operations of
the Fiscal Year immediately prior to such Fiscal Year;

(r) Section 6.11(a) of the Credit Agreement is amended by inserting the words
“or the Company’s Concentration Account” immediately following the words
“Company’s Funds Account” in clause (y) thereof.

(s) Section 6.11(b) of the Credit Agreement is amended by deleting all of clause
(iii) thereof.

(t) Section 7.8 of the Credit Agreement is amended by inserting the following
new clause (p) thereto:

(p) Investments by the Borrower in the Completion Guarantor as expressly
permitted under the Disbursement Agreement.

(u) Section 7.10(j) of the Credit Agreement is amended by inserting the
parenthetical “(and any exchange notes issued in exchange for Additional Notes)”
immediately before the semicolon in such section.

(v) Section 7.10 of the Credit Agreement is amended by inserting the following
new clause (l) thereto:

(l) the transfer of funds between the Borrower and the Completion Guarantor as
contemplated by the Disbursement Agreement.

(w) Section 7.23 of the Credit Agreement is deleted in its entirety and replaced
with the following:

7.23 Project Costs for the Phase II Project. Permit expenditures with respect to
Project Costs for the Phase II Project in excess of the sum of
(a) $1,400,000,000, (b) the net proceeds of any Additional Notes issued by the
Borrower and Capital Corp., (c) any cash equity contributions made by Mr. Wynn,
Wynn Resorts or any of their Affiliates (other than the Borrowers or any other
Loan Party) to the Borrower and deposited into the Company’s Concentration
Account and credited to the Construction Tracking Account (and subsequently
applied to Project Costs for the Phase II Project) and (d) without duplication
to clause (c) above, any amounts committed by Wynn Resorts pursuant to a
commitment described in clause (viii) of the definition of “Available Funds” set
forth in the Disbursement Agreement (and subsequently applied to Project Costs
for the Phase II Project). For purposes of this Section 7.23, any proceeds of
the 2014 Notes applied on the

 

5



--------------------------------------------------------------------------------

Closing Date in order to consummate the Refinancing Transaction shall not be
deemed expended in furtherance of Project Costs with respect to the Phase II
Project.

3. Conditions to Issuance of Additional Notes.

(a) The Borrower and Capital Corp. shall be entitled, subject to the conditions
set forth in Section 3(b) below, to issue up to an additional $100,000,000 in
principal amount of 2014 Notes (the “Additional 2014 Notes”) secured by the
Collateral and, in furtherance of the foregoing, Section 7.2(f)(ii) of the
Credit Agreement is amended, effective on the date of issuance of the Additional
2014 Notes, by replacing the number “$1,300,000,000” with a number equal to the
sum of $1,300,000,000 plus the principal amount of Additional 2014 Notes
actually issued by the Borrower and Capital Corp. not to exceed $100,000,000.

(b) The Additional 2014 Notes may only be issued once after the Phase II
Commitment Sunset Date has occurred and the Borrower and Capital Corp. shall not
issue the Additional 2014 Notes unless each of the following conditions shall
have been satisfied (or waived):

(i) no Default or Event of Default shall have occurred and be continuing
immediately prior to the issuance of the Additional 2014 Notes or could
reasonably be expected to result therefrom;

(ii) the Wynn Mortgages shall have been amended pursuant to an amendment
substantially in the form attached hereto as Exhibit A (the “Mortgage
Amendment”)(and the Lenders authorize the Administrative Agent to enter into
such amendments on behalf of the Lenders) and such amendment shall have be
recorded in the appropriate real property records of the State of Nevada;

(iii) concurrently with the recordation of the Mortgage Amendment, the
applicable Wynn Amendment Parties shall have obtained and delivered to the
Administrative Agent appropriate endorsements or supplements to the Title Policy
with respect to the Wynn Mortgages (the “Existing Title Policy”), or a
commitment to issue such endorsements or supplements, in each case, in form and
substance reasonably satisfactory to the Administrative Agent (x) ensuring the
Lenders that the amendments to the applicable Wynn Mortgages made pursuant to
the Mortgage Amendment do not adversely affect the Lender’s title and extended
coverage insurance contained in the Existing Title Policy and (y) increasing the
insured amount of the Existing Title Policy by the principal amount of
Additional 2014 Notes actually issued by the Borrower and Capital Corp.

(iv) each of the Security Agreement, and the Company Disbursement Collateral
Account Agreement, the Completion Guaranty Collateral Account Agreement, that
certain Control Agreement dated as of December 14, 2004 among the Borrower, Bank
of America, N.A. and Deutsche Bank Trust Company Americas (the “Borrower Control
Agreement”), that certain Control Agreement dated as of December 14, 2004 among
Las Vegas Jet, Bank of America, N.A. and Deutsche Bank Trust Company Americas
(the “Las Vegas Jet Control Agreement”), and that certain Control Agreement
dated as of December 14, 2004 among Show Performers,

 

6



--------------------------------------------------------------------------------

Bank of America, N.A. and Deutsche Bank Trust Company Americas (the “Show
Performers Control Agreement”) shall have been amended and restated
substantially in the forms attached hereto as Exhibits B, C, D, E, F and G,
respectively (together with the Mortgage Amendments, the “Additional Note
Collateral Document Amendments”)(and the Lenders authorize the Administrative
Agent to enter into such amendments and restatements on behalf of the Lenders);

(v) as of the issuance of the Additional 2014 Notes, the representations and
warranties contained in Section 6 of this Third Amendment shall be true and
correct (provided that to the extent such representations and warranties relate
to the Third Amendment Documents (as defined below), such representations and
warranties shall relate to the Additional Note Collateral Document Amendments
and any supplements made to the 2014 Notes Indenture in connection with the
issuance of the Additional 2014 Notes); and

(vi) on or prior to the issuance of the Additional 2014 Notes, the Borrower
shall have delivered to the Administrative Agent one or more legal opinions of
counsel to the Borrower and each of the Wynn Amendment Parties substantially as
to the matters set forth in Sections 6(a), (b), (c)(i), (c)(ii), (c)(iv)(with
respect to the 2014 Notes Indenture only) and (d) hereof (in each case, only as
they relate to the Additional Note Collateral Document Amendments) and such
other matters as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent.

4. Disbursement Agreement Amendment. The Administrative Agent is hereby directed
to execute on the date hereof that certain Third Amendment to Disbursement
Agreement (the “Disbursement Agreement Amendment”), substantially in the form
attached hereto as Exhibit H on behalf of the Lenders.

5. Collateral Agreement Amendments. The Administrative Agent is hereby directed
to execute on the date hereof that certain First Amendment to Security
Agreement, that certain First Amendment to Company Disbursement Collateral
Account Agreement, that certain First Amendment to Completion Guaranty
Collateral Account Agreement, that certain First Amendment to Borrower Control
Agreement, that certain First Amendment to Las Vegas Jet Control Agreement and
that certain First Amendment to Show Performers Control Agreement (together the
“Collateral Agreement Amendments”), substantially in the forms attached hereto
as Exhibits I, J, K, L, M and N, respectively on behalf of the Lenders.

6. Representations and Warranties. To induce the Lenders to agree to this Third
Amendment, the Borrower represents to the Administrative Agent and the Lenders
that as of the date hereof:

(a) the Borrower and each of the Wynn Amendment Parties has all power and
authority to enter into this Third Amendment, the Disbursement Agreement
Amendment and the Collateral Agreement Amendments (collectively, the “Third
Amendment Documents”) to which each is a party and that have been entered into
by the Borrower and each of the Wynn Amendment Parties as of the date this
representation is being made, and to carry out the transactions contemplated by,
and to perform its obligations under or in respect of, the Third Amendment
Documents to which each is a party;

 

7



--------------------------------------------------------------------------------

(b) the execution and delivery of Third Amendment Documents and the performance
of the obligations of the Borrower and each of the Wynn Amendment Parties under
or in respect of the Third Amendment Documents to which each is a party and that
have been entered into by the Borrower and each of the Wynn Amendment Parties as
of the date this representation is being made have been duly authorized by all
necessary action on the part of the Borrower and each of the Wynn Amendment
Parties;

(c) the execution and delivery of the Third Amendment Documents that have been
entered into by the Borrower and each of the Wynn Amendment Parties as of the
date this representation is being made and the performance of the obligations of
the Borrower and each of the Wynn Amendment Parties under or in respect of such
Third Amendment Documents to which each is a party do not and will not conflict
with or violate (i) any provision of the articles of incorporation or bylaws (or
similar constituent documents) of the Borrower or any Wynn Amendment Party,
(ii) any Requirement of Law, (iii) any order, judgment or decree of any court or
other governmental agency binding on the Borrower or any Wynn Amendment Party,
or (iv) any indenture, agreement or instrument to which the Borrower or any Wynn
Amendment Party is a party or by which the Borrower or any Wynn Amendment Party,
or any property of any of them, is bound, and do not and will not require any
consent or approval of any Person;

(d) the Third Amendment Documents that have been entered into by the Borrower
and each of the Wynn Amendment Parties as of the date this representation is
being made have been duly executed and delivered by the Borrower and each of the
Wynn Amendment Parties party thereto and the Credit Agreement and the other Loan
Documents, as amended by the Third Amendment Documents, are the legal, valid and
binding obligations of the Borrower and each of the Wynn Amendment Parties,
enforceable in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law);

(e) after giving effect to the Third Amendment Documents that have been entered
into by the Borrower and each of the Wynn Amendment Parties as of the date this
representation is being made, no event has occurred and is continuing or will
result from the execution and delivery of the Third Amendment Documents that
would constitute a Default or an Event of Default;

(f) since the Closing Date, no event has occurred that has resulted, or could
reasonably be expected to result, in a Material Adverse Effect; and

(g) each of the representations and warranties made by the Borrower and the Wynn
Amendment Parties in or pursuant to the Loan Documents to which each is a party
shall be true and correct in all material respects on and as of the date this
representation is being made, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.

7. Effectiveness of this Third Amendment. This Third Amendment shall be
effective only if and when (i) executed by the Borrower, the Wynn Amendment
Parties and the

 

8



--------------------------------------------------------------------------------

Administrative Agent, on behalf of the Lenders, and (ii) each of the
Disbursement Agreement Amendment and the Collateral Agreement Amendments shall
have been executed by all parties thereto.

8. Acknowledgments. By executing this Third Amendment, each of the Wynn
Amendment Parties (a) consents to the Third Amendment Documents, the Additional
Note Collateral Document Amendments and the issuance of the Additional 2014
Notes, (b) acknowledges that, notwithstanding the execution and delivery of the
Third Amendment Documents or the Additional Note Collateral Document Amendments,
or the issuance of the Additional 2014 Notes, the obligations of each of the
Wynn Amendment Parties under the Guarantee, the Completion Guaranty Collateral
Account Agreement, the Completion Guaranty and the Security Agreement are not
impaired or affected, and the Guarantee, the Completion Guaranty Collateral
Account Agreement, the Completion Guaranty and the Security Agreement continue
in full force and effect, and (c) affirms and ratifies, to the extent it is a
party thereto, the Guarantee, the Completion Guaranty Collateral Account
Agreement, the Completion Guaranty and the Security Agreement.

9. Miscellaneous. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAW RULES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). This Third Amendment may be executed in one
or more duplicate counterparts and when signed by all of the parties listed
below shall constitute a single binding agreement. Except as amended hereby, all
of the provisions of the Credit Agreement and the other Loan Documents shall
remain in full force and effect except that each reference to the “Credit
Agreement”, or words of like import in any Loan Document, shall mean and be a
reference to the Credit Agreement as amended hereby. This Third Amendment shall
be deemed a “Loan Document” as defined in the Credit Agreement. Section 10.12 of
the Credit Agreement shall apply to this Third Amendment and all past and future
amendments to the Credit Agreement and other Loan Documents as if expressly set
forth therein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed by their officers or officers of their sole ultimate members thereunto
duly authorized as of the day and year first above written, to be effective as
of the Effective Date.

 

WYNN LAS VEGAS, LLC,

a Nevada limited liability company

   

WYNN GOLF, LLC,

a Nevada limited liability company

By:

 

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

   

By:

 

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

 

By:

 

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

     

By:

 

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

   

By:

 

/s/ Ronald J. Kramer

       

By:

 

Wynn Resorts, Limited, a Nevada

corporation, its sole member

   

Name: 

 

Ronald J. Kramer

             

Title:

 

President

                           

By:

 

/s/ Ronald J. Kramer

                 

Name: 

 

Ronald J. Kramer

                 

Title:

 

President

 

WYNN SUNRISE, LLC,

a Nevada limited liability company

   

WORLD TRAVEL, LLC,

a Nevada limited liability company

By:

 

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

   

By:

 

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

 

By:

 

Wynn Resorts Holdings, LLC,

a Nevada limited liability

company, its sole member

     

By:

 

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

   

By:

 

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

       

By:

 

Wynn Resorts, Limited, a Nevada

corporation, its sole member

     

By:

 

/s/ Ronald J. Kramer

         

By:

 

/s/ Ronald J. Kramer

     

Name: 

 

Ronald J. Kramer

         

Name:

 

Ronald J. Kramer

     

Title:

 

President

         

Title:

 

President



--------------------------------------------------------------------------------

LAS VEGAS JET, LLC,

a Nevada limited liability company

   

WYNN SHOW PERFORMERS, LLC,

a Nevada limited liability company

By:

 

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

   

By:

 

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

 

By:

 

Wynn Resorts Holdings, LLC,

a Nevada limited liability

company, its sole member

     

By:

 

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

   

By:

 

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

       

By:

 

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

     

By:

  /s/ Ronald J. Kramer                

By:

  /s/ Ronald J. Kramer            

Name: 

  Ronald J. Kramer          

Name: 

  Ronald J. Kramer      

Title:

  President          

Title:

  President

 

WYNN LAS VEGAS CAPITAL CORP.,

a Nevada corporation

   

KEVYN, LLC,

a Nevada limited liability company

By:

  /s/ Ronald J. Kramer          

By:

 

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

Name: 

  Ronald J. Kramer      

Title:

  President                

By:

 

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

             

By:

 

Wynn Resorts, Limited, a Nevada

corporation, its sole member

                 

By:

  /s/ Ronald J. Kramer                        

Name:

  Ronald J. Kramer                  

Title:

  President



--------------------------------------------------------------------------------

WYNN RESORTS HOLDINGS, LLC,

a Nevada limited liability company

   

WYNN COMPLETION GUARANTOR, LLC,

a Nevada limited liability company

By:

 

Wynn Resorts, Limited, a Nevada

corporation, its sole member

   

By:

 

Wynn Las Vegas, LLC, a Nevada limited

liability company, its sole member

 

By:

 

/s/ Ronald J. Kramer

     

By:

 

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

 

Name: 

 

Ronald J. Kramer

         

Title:

 

President

                     

By:

 

Wynn Resorts, Limited, a Nevada

corporation, its sole member

                 

By:

 

/s/ Ronald J. Kramer

                 

Name: 

 

Ronald J. Kramer

                 

Title:

 

President

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as the Administrative Agent

on behalf of the Lenders

     

By:

 

/s/ Steven P. Lapham

             

Name: 

 

Steven P. Lapham

             

Title:

 

Managing Director

             

By:

 

/s/ Joanna Soliman

           

Name: 

 

Joanna Soliman

           

Title:

 

Assistant Vice President

         